Case 2:20-cv-05375-MWF-PJW Document 1-3 Filed 06/17/20 Page 1 of 21 Page ID #:40




                                EXHIBIT 3
  Case 2:20-cv-05375-MWF-PJW Document 1-3 Filed 06/17/20 Page 2 of 21 Page ID #:41




Reg. No. 5,283,975         ESCOBAR INC (PUERTO RICO CORPORATION)
                           Metro Office Park, 7 Calle 1 Suite 204
Registered Sep. 12, 2017   Guaynabo, PRX 00968

                           CLASS 14: jewelry, key fob chains as jewelry; watches, clocks; key chains as jewelry;
Int. Cl.: 14               watches, clocks; rubber or silicon wristbands in the nature of a bracelet

Trademark                  FIRST USE 1-1-1980; IN COMMERCE 1-31-1986

Principal Register         THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
                           PARTICULAR FONT STYLE, SIZE OR COLOR

                           The name "PABLO ESCOBAR" does not identify a living individual.

                           SER. NO. 87-145,377, FILED 08-20-2016
                           ANNIE MELISSA NOBLE, EXAMINING ATTORNEY
Case 2:20-cv-05375-MWF-PJW Document 1-3 Filed 06/17/20 Page 3 of 21 Page ID #:42



        REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION
     WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
            DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

   Requirements in the First Ten Years*
   What and When to File:

        First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the 5th and 6th
        years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is accepted, the
        registration will continue in force for the remainder of the ten-year period, calculated from the registration
        date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

        Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
        for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.


   Requirements in Successive Ten-Year Periods*
   What and When to File:

        You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal
        between every 9th and 10th-year period, calculated from the registration date.*


   Grace Period Filings*

   The above documents will be accepted as timely if filed within six months after the deadlines listed above with
   the payment of an additional fee.

   *ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
   extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
   (or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office (USPTO).
   The time periods for filing are based on the U.S. registration date (not the international registration date). The
   deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
   nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international registrations
   do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
   international registration at the International Bureau of the World Intellectual Property Organization, under
   Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
   date of the international registration. See 15 U.S.C. §1141j. For more information and renewal forms for the
   international registration, see http://www.wipo.int/madrid/en/.

   NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
   USPTO website for further information. With the exception of renewal applications for registered
   extensions of protection, you can file the registration maintenance documents referenced above online at h
   ttp://www.uspto.gov.

   NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
   owners/holders who authorize e-mail communication and maintain a current e-mail address with the
   USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
   Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
   available at http://www.uspto.gov.




                                             Page: 2 of 2 / RN # 5283975
  Case 2:20-cv-05375-MWF-PJW Document 1-3 Filed 06/17/20 Page 4 of 21 Page ID #:43




Reg. No. 5,283,976         ESCOBAR INC (PUERTO RICO CORPORATION)
                           Metro Office Park, 7 Calle 1 Suite 204
Registered Sep. 12, 2017   Guaynabo, PRX 00968

                           CLASS 16: paper products, namely, stationery, notebooks, notebook covers, posters,
Int. Cl.: 16               notecards, greeting cards, postcards, ornamental adhesive decals of paper, printed paper wall
                           signs, notecards, greeting cards, trading cards; calendars; pens and pencils; rubber stamps;
Trademark                  interior and exterior decorative stickers; books, magazines, comic books, graphic novels,
                           printed periodicals, comic strips, newspapers and newsletters, all in the field of music, film
Principal Register         and popular culture; stickers, temporary tattoos, adhesive decals; paper banners; plastic foils
                           for banners; napkins of paper; bookmarks; song books and sheet music; printed party
                           invitations; mounted and unmounted photographs; cardboard stand-up displays featuring
                           photographic images; office supplies, namely, rubber bands; paper table linens

                           FIRST USE 1-1-1980; IN COMMERCE 1-31-1986

                           THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
                           PARTICULAR FONT STYLE, SIZE OR COLOR

                           The name "PABLO ESCOBAR" does not identify a living individual.

                           SER. NO. 87-145,381, FILED 08-20-2016
                           ANNIE MELISSA NOBLE, EXAMINING ATTORNEY
Case 2:20-cv-05375-MWF-PJW Document 1-3 Filed 06/17/20 Page 5 of 21 Page ID #:44



        REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION
     WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
            DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

   Requirements in the First Ten Years*
   What and When to File:

        First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the 5th and 6th
        years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is accepted, the
        registration will continue in force for the remainder of the ten-year period, calculated from the registration
        date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

        Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
        for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.


   Requirements in Successive Ten-Year Periods*
   What and When to File:

        You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal
        between every 9th and 10th-year period, calculated from the registration date.*


   Grace Period Filings*

   The above documents will be accepted as timely if filed within six months after the deadlines listed above with
   the payment of an additional fee.

   *ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
   extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
   (or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office (USPTO).
   The time periods for filing are based on the U.S. registration date (not the international registration date). The
   deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
   nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international registrations
   do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
   international registration at the International Bureau of the World Intellectual Property Organization, under
   Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
   date of the international registration. See 15 U.S.C. §1141j. For more information and renewal forms for the
   international registration, see http://www.wipo.int/madrid/en/.

   NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
   USPTO website for further information. With the exception of renewal applications for registered
   extensions of protection, you can file the registration maintenance documents referenced above online at h
   ttp://www.uspto.gov.

   NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
   owners/holders who authorize e-mail communication and maintain a current e-mail address with the
   USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
   Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
   available at http://www.uspto.gov.




                                             Page: 2 of 2 / RN # 5283976
  Case 2:20-cv-05375-MWF-PJW Document 1-3 Filed 06/17/20 Page 6 of 21 Page ID #:45




Reg. No. 5,283,977         ESCOBAR INC (PUERTO RICO CORPORATION)
                           Metro Office Park, 7 Calle 1 Suite 204
Registered Sep. 12, 2017   Guaynabo, PRX 00968

                           CLASS 18: LEATHER AND IMITATION LEATHER GOODS, NAMELY, WALLETS,
Int. Cl.: 18               SHOULDER BAGS; BAGS AND BAGGAGE, NAMELY, LUGGAGE, BACKPACKS,
                           PURSES, WALLETS, BOOK-BAGS, SCHOOLBAGS, TOTE BAGS, SHOULDER BAGS,
Trademark                  KNAPSACKS, AND HANDBAGS

Principal Register         FIRST USE 1-1-1980; IN COMMERCE 1-31-1986

                           THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
                           PARTICULAR FONT STYLE, SIZE OR COLOR

                           The name "PABLO ESCOBAR" does not identify a living individual.

                           SER. NO. 87-145,385, FILED 08-20-2016
                           ANNIE MELISSA NOBLE, EXAMINING ATTORNEY
Case 2:20-cv-05375-MWF-PJW Document 1-3 Filed 06/17/20 Page 7 of 21 Page ID #:46



        REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION
     WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
            DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

   Requirements in the First Ten Years*
   What and When to File:

        First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the 5th and 6th
        years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is accepted, the
        registration will continue in force for the remainder of the ten-year period, calculated from the registration
        date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

        Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
        for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.


   Requirements in Successive Ten-Year Periods*
   What and When to File:

        You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal
        between every 9th and 10th-year period, calculated from the registration date.*


   Grace Period Filings*

   The above documents will be accepted as timely if filed within six months after the deadlines listed above with
   the payment of an additional fee.

   *ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
   extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
   (or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office (USPTO).
   The time periods for filing are based on the U.S. registration date (not the international registration date). The
   deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
   nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international registrations
   do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
   international registration at the International Bureau of the World Intellectual Property Organization, under
   Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
   date of the international registration. See 15 U.S.C. §1141j. For more information and renewal forms for the
   international registration, see http://www.wipo.int/madrid/en/.

   NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
   USPTO website for further information. With the exception of renewal applications for registered
   extensions of protection, you can file the registration maintenance documents referenced above online at h
   ttp://www.uspto.gov.

   NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
   owners/holders who authorize e-mail communication and maintain a current e-mail address with the
   USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
   Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
   available at http://www.uspto.gov.




                                             Page: 2 of 2 / RN # 5283977
  Case 2:20-cv-05375-MWF-PJW Document 1-3 Filed 06/17/20 Page 8 of 21 Page ID #:47




Reg. No. 5,283,978         ESCOBAR INC (PUERTO RICO CORPORATION)
                           Metro Office Park, 7 Calle 1 Suite 204
Registered Sep. 12, 2017   Guaynabo, PRX 00968

                           CLASS 24: linens, namely, bed linens; bed sheets and comforters; bath towels; bath linens;
Int. Cl.: 24               dining linens; table cloths not of paper, covers for cushions; pillow cases; pillow covers;
                           pillow protectors; body pillow protectors; featherbed protectors, namely, mattress topper
Trademark                  covers

Principal Register         FIRST USE 1-1-1980; IN COMMERCE 1-31-1986

                           THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
                           PARTICULAR FONT STYLE, SIZE OR COLOR

                           The name "PABLO ESCOBAR" does not identify a living individual.

                           SER. NO. 87-145,386, FILED 08-20-2016
                           ANNIE MELISSA NOBLE, EXAMINING ATTORNEY
Case 2:20-cv-05375-MWF-PJW Document 1-3 Filed 06/17/20 Page 9 of 21 Page ID #:48



        REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION
     WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
            DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

   Requirements in the First Ten Years*
   What and When to File:

        First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the 5th and 6th
        years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is accepted, the
        registration will continue in force for the remainder of the ten-year period, calculated from the registration
        date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

        Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
        for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.


   Requirements in Successive Ten-Year Periods*
   What and When to File:

        You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal
        between every 9th and 10th-year period, calculated from the registration date.*


   Grace Period Filings*

   The above documents will be accepted as timely if filed within six months after the deadlines listed above with
   the payment of an additional fee.

   *ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
   extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
   (or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office (USPTO).
   The time periods for filing are based on the U.S. registration date (not the international registration date). The
   deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
   nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international registrations
   do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
   international registration at the International Bureau of the World Intellectual Property Organization, under
   Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
   date of the international registration. See 15 U.S.C. §1141j. For more information and renewal forms for the
   international registration, see http://www.wipo.int/madrid/en/.

   NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
   USPTO website for further information. With the exception of renewal applications for registered
   extensions of protection, you can file the registration maintenance documents referenced above online at h
   ttp://www.uspto.gov.

   NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
   owners/holders who authorize e-mail communication and maintain a current e-mail address with the
   USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
   Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
   available at http://www.uspto.gov.




                                             Page: 2 of 2 / RN # 5283978
 Case 2:20-cv-05375-MWF-PJW Document 1-3 Filed 06/17/20 Page 10 of 21 Page ID #:49




Reg. No. 5,668,056         ESCOBAR INC (PUERTO RICO CORPORATION)
                           Metro Office Park, 7 Calle 1 Suite 204
Registered Feb. 05, 2019   Guaynabo, PUERTO RICO 00968

                           CLASS 25: Clothing and wearing apparel, namely, shirts, shorts, jeans, jackets, skirts, slacks,
Int. Cl.: 25               blouses, dresses, vests, coats, sweaters, scarves, swimsuits, underwear, underpants, slips,
                           camisoles, bras, nightgowns, robes, socks, hosiery, t-shirts, long sleeved shirts, Halloween
Trademark                  costumes, pants, jumpers, jumpsuits, overalls, one-piece playsuits, pajamas, men's, women's,
                           children's and infant's footwear and headwear; belts; footwear; headwear
Principal Register
                           FIRST USE 1-1-1980; IN COMMERCE 1-31-1986

                           THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
                           PARTICULAR FONT STYLE, SIZE OR COLOR

                           The Name "PABLO ESCOBAR" does not identify a living individual.

                           SER. NO. 87-145,388, FILED 08-20-2016
Case 2:20-cv-05375-MWF-PJW Document 1-3 Filed 06/17/20 Page 11 of 21 Page ID #:50



        REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION
     WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
            DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

   Requirements in the First Ten Years*
   What and When to File:

        First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the 5th and 6th
        years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is accepted, the
        registration will continue in force for the remainder of the ten-year period, calculated from the registration
        date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

        Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
        for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.


   Requirements in Successive Ten-Year Periods*
   What and When to File:

        You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal
        between every 9th and 10th-year period, calculated from the registration date.*


   Grace Period Filings*

   The above documents will be accepted as timely if filed within six months after the deadlines listed above with
   the payment of an additional fee.

   *ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
   extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
   (or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office (USPTO).
   The time periods for filing are based on the U.S. registration date (not the international registration date). The
   deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
   nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international registrations
   do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
   international registration at the International Bureau of the World Intellectual Property Organization, under
   Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
   date of the international registration. See 15 U.S.C. §1141j. For more information and renewal forms for the
   international registration, see http://www.wipo.int/madrid/en/.

   NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
   USPTO website for further information. With the exception of renewal applications for registered
   extensions of protection, you can file the registration maintenance documents referenced above online at h
   ttp://www.uspto.gov.

   NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
   owners/holders who authorize e-mail communication and maintain a current e-mail address with the
   USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
   Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
   available at http://www.uspto.gov.




                                             Page: 2 of 2 / RN # 5668056
 Case 2:20-cv-05375-MWF-PJW Document 1-3 Filed 06/17/20 Page 12 of 21 Page ID #:51




Reg. No. 5,289,012         ESCOBAR INC (PUERTO RICO CORPORATION)
                           Metro Office Park, 7 Calle 1 Suite 204
Registered Sep. 19, 2017   Guaynabo, PRX 00968

                           CLASS 26: ornamental novelty buttons and pins; wigs; awards, namely, prize ribbons; rubber
Int. Cl.: 26               bands for hair

Trademark                  FIRST USE 1-1-1980; IN COMMERCE 1-31-1986

Principal Register         THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
                           PARTICULAR FONT STYLE, SIZE OR COLOR

                           The name "PABLO ESCOBAR" does not identify a living individual.

                           SER. NO. 87-145,390, FILED 08-20-2016
                           ANNIE MELISSA NOBLE, EXAMINING ATTORNEY
Case 2:20-cv-05375-MWF-PJW Document 1-3 Filed 06/17/20 Page 13 of 21 Page ID #:52



        REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION
     WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
            DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

   Requirements in the First Ten Years*
   What and When to File:

        First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the 5th and 6th
        years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is accepted, the
        registration will continue in force for the remainder of the ten-year period, calculated from the registration
        date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

        Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
        for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.


   Requirements in Successive Ten-Year Periods*
   What and When to File:

        You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal
        between every 9th and 10th-year period, calculated from the registration date.*


   Grace Period Filings*

   The above documents will be accepted as timely if filed within six months after the deadlines listed above with
   the payment of an additional fee.

   *ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
   extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
   (or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office (USPTO).
   The time periods for filing are based on the U.S. registration date (not the international registration date). The
   deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
   nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international registrations
   do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
   international registration at the International Bureau of the World Intellectual Property Organization, under
   Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
   date of the international registration. See 15 U.S.C. §1141j. For more information and renewal forms for the
   international registration, see http://www.wipo.int/madrid/en/.

   NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
   USPTO website for further information. With the exception of renewal applications for registered
   extensions of protection, you can file the registration maintenance documents referenced above online at h
   ttp://www.uspto.gov.

   NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
   owners/holders who authorize e-mail communication and maintain a current e-mail address with the
   USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
   Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
   available at http://www.uspto.gov.




                                             Page: 2 of 2 / RN # 5289012
 Case 2:20-cv-05375-MWF-PJW Document 1-3 Filed 06/17/20 Page 14 of 21 Page ID #:53




Reg. No. 5,283,979         ESCOBAR INC (PUERTO RICO CORPORATION)
                           Metro Office Park, 7 Calle 1 Suite 204
Registered Sep. 12, 2017   Guaynabo, PRX 00968

                           CLASS 28: balloons; toys and games, namely, action figures and accessories therefor, stuffed
Int. Cl.: 28               toy animals, dolls, doll accessories and playsets therefor, namely, doll clothing; doll
                           costumes; stuffed toys; stuffed plush toys; board games and game equipment sold as a unit for
Trademark                  playing board games; card games; jigsaw puzzles; Christmas tree ornaments and decorations;
                           snow globes; manipulative puzzles; toy model vehicles and related accessories sold as a unit;
Principal Register         electronic battery operated action toys; party favors in the nature of small toys; plush toys;
                           soft sculpture plush toys; toy record player for playing tunes and cassettes and discs therefor
                           sold as a unit therewith; musical toys and toy musical instruments; kites; paper face masks;
                           flying discs; electronic hand held game units other than those adapted for use with an external
                           display screen or monitor; electronic game equipment with a watch function; stand-alone
                           video game machines, coin-operated video games; children's play cosmetics; equipment sold
                           as a unit for playing card games; collectible toy figures; construction toys; costume masks;
                           elbow pads for athletic use; electric action toys; electronic videogame machines for arcade
                           games; face masks for paintball games; fitted plastic films for covering and protecting
                           electronic gaming apparatus, namely, video game consoles, video games controllers for
                           videogames apparatus and hand held video games units; gaming headsets for use in playing
                           video games; gas cylinders for paintball guns; hand held units for playing videogames; knee
                           guards for athletic use; paintball guns; paintballs; paper party hats; plastic party hats; playing
                           cards; protective carrying cases and holders specially adapted for collectable toy figures;
                           protective carrying cases specially adapted for handheld videogames; protective pads for
                           paintball activities; protective pads for skate boarding; radio controlled toy vehicles; role
                           playing toys in the nature of play sets to imitate video game action and characters;
                           skateboarding gloves; skateboards; stand-alone video game machines; toy construction sets;
                           toy statues; toy vehicles; toy vinyl figures; trading card games; video game consoles; video
                           game controllers; yo yos

                           FIRST USE 1-1-1980; IN COMMERCE 1-31-1986

                           THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
                           PARTICULAR FONT STYLE, SIZE OR COLOR

                           The name "PABLO ESCOBAR" does not identify a living individual.

                           SER. NO. 87-145,391, FILED 08-20-2016
                           ANNIE MELISSA NOBLE, EXAMINING ATTORNEY
Case 2:20-cv-05375-MWF-PJW Document 1-3 Filed 06/17/20 Page 15 of 21 Page ID #:54



        REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION
     WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
            DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

   Requirements in the First Ten Years*
   What and When to File:

        First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the 5th and 6th
        years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is accepted, the
        registration will continue in force for the remainder of the ten-year period, calculated from the registration
        date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

        Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
        for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.


   Requirements in Successive Ten-Year Periods*
   What and When to File:

        You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal
        between every 9th and 10th-year period, calculated from the registration date.*


   Grace Period Filings*

   The above documents will be accepted as timely if filed within six months after the deadlines listed above with
   the payment of an additional fee.

   *ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
   extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
   (or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office (USPTO).
   The time periods for filing are based on the U.S. registration date (not the international registration date). The
   deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
   nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international registrations
   do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
   international registration at the International Bureau of the World Intellectual Property Organization, under
   Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
   date of the international registration. See 15 U.S.C. §1141j. For more information and renewal forms for the
   international registration, see http://www.wipo.int/madrid/en/.

   NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
   USPTO website for further information. With the exception of renewal applications for registered
   extensions of protection, you can file the registration maintenance documents referenced above online at h
   ttp://www.uspto.gov.

   NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
   owners/holders who authorize e-mail communication and maintain a current e-mail address with the
   USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
   Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
   available at http://www.uspto.gov.




                                             Page: 2 of 2 / RN # 5283979
 Case 2:20-cv-05375-MWF-PJW Document 1-3 Filed 06/17/20 Page 16 of 21 Page ID #:55




Reg. No. 5,283,980         ESCOBAR INC (PUERTO RICO CORPORATION)
                           Metro Office Park, 7 Calle 1 Suite 204
Registered Sep. 12, 2017   Guaynabo, PRX 00968

                           CLASS 34: Tobacco; lighters for smokers; hookahs; vaporizers, namely, oral vaporizers for
Int. Cl.: 34               smoking purposes; electronic vaporizers, namely, electronic smokeless cigar vaporizer pipes;
                           electronic hookahs; electronic hookahs; electronic hookah accessories, namely, electronic
Trademark                  hookah refill cartridges sold empty and substitutes for hookah tobacco not for medical
                           purposes; tobacco substitutes; non-herbal substitutes for hookah tobacco; mineral based
Principal Register         substitutes for hookah tobacco in the nature of steam stones; tobacco rolling papers; cigarette
                           rolling papers; electronic cigarettes, namely, electronic cigarette starter kits consisting of
                           smokeless cigarette atomizers in the form of a vaporizer pipe sold as a component of
                           electronic cigarettes; electronic cigarette refill cartridges containing smokeless liquid in the
                           nature of electronic cigarette liquid comprised of flavorings in liquid form, other than
                           essential oils; empty electronic cigarette refill cartridges for holding smokeless liquid sold
                           empty; electronic cigarette carrying cases

                           FIRST USE 5-1-2015; IN COMMERCE 5-1-2015

                           THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
                           PARTICULAR FONT STYLE, SIZE OR COLOR

                           The name "PABLO ESCOBAR" does not identify a living individual.

                           SER. NO. 87-145,401, FILED 08-20-2016
                           ANNIE MELISSA NOBLE, EXAMINING ATTORNEY
Case 2:20-cv-05375-MWF-PJW Document 1-3 Filed 06/17/20 Page 17 of 21 Page ID #:56



        REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION
     WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
            DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

   Requirements in the First Ten Years*
   What and When to File:

        First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the 5th and 6th
        years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is accepted, the
        registration will continue in force for the remainder of the ten-year period, calculated from the registration
        date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

        Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
        for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.


   Requirements in Successive Ten-Year Periods*
   What and When to File:

        You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal
        between every 9th and 10th-year period, calculated from the registration date.*


   Grace Period Filings*

   The above documents will be accepted as timely if filed within six months after the deadlines listed above with
   the payment of an additional fee.

   *ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
   extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
   (or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office (USPTO).
   The time periods for filing are based on the U.S. registration date (not the international registration date). The
   deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
   nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international registrations
   do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
   international registration at the International Bureau of the World Intellectual Property Organization, under
   Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
   date of the international registration. See 15 U.S.C. §1141j. For more information and renewal forms for the
   international registration, see http://www.wipo.int/madrid/en/.

   NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
   USPTO website for further information. With the exception of renewal applications for registered
   extensions of protection, you can file the registration maintenance documents referenced above online at h
   ttp://www.uspto.gov.

   NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
   owners/holders who authorize e-mail communication and maintain a current e-mail address with the
   USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
   Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
   available at http://www.uspto.gov.




                                             Page: 2 of 2 / RN # 5283980
 Case 2:20-cv-05375-MWF-PJW Document 1-3 Filed 06/17/20 Page 18 of 21 Page ID #:57




Reg. No. 5,283,973         ESCOBAR INC (PUERTO RICO CORPORATION)
                           Metro Office Park, 7 Calle 1 Suite 204
Registered Sep. 12, 2017   Guaynabo, PRX 00968

                           CLASS 3: fragrances; perfumes; soaps; essential oils; cosmetics; body and hair lotions and
Int. Cl.: 3                oils; bath gel; non-medicated hair, skin and nail preparations; shampoos; skin care
                           preparations, namely, skin peels and nail care preparations
Trademark
                           FIRST USE 1-1-1980; IN COMMERCE 1-31-1986
Principal Register
                           THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
                           PARTICULAR FONT STYLE, SIZE OR COLOR

                           The name "PABLO ESCOBAR" does not identify a living individual.

                           SER. NO. 87-145,372, FILED 08-20-2016
                           ANNIE MELISSA NOBLE, EXAMINING ATTORNEY
Case 2:20-cv-05375-MWF-PJW Document 1-3 Filed 06/17/20 Page 19 of 21 Page ID #:58



        REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION
     WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
            DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

   Requirements in the First Ten Years*
   What and When to File:

        First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the 5th and 6th
        years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is accepted, the
        registration will continue in force for the remainder of the ten-year period, calculated from the registration
        date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

        Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
        for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.


   Requirements in Successive Ten-Year Periods*
   What and When to File:

        You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal
        between every 9th and 10th-year period, calculated from the registration date.*


   Grace Period Filings*

   The above documents will be accepted as timely if filed within six months after the deadlines listed above with
   the payment of an additional fee.

   *ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
   extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
   (or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office (USPTO).
   The time periods for filing are based on the U.S. registration date (not the international registration date). The
   deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
   nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international registrations
   do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
   international registration at the International Bureau of the World Intellectual Property Organization, under
   Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
   date of the international registration. See 15 U.S.C. §1141j. For more information and renewal forms for the
   international registration, see http://www.wipo.int/madrid/en/.

   NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
   USPTO website for further information. With the exception of renewal applications for registered
   extensions of protection, you can file the registration maintenance documents referenced above online at h
   ttp://www.uspto.gov.

   NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
   owners/holders who authorize e-mail communication and maintain a current e-mail address with the
   USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
   Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
   available at http://www.uspto.gov.




                                             Page: 2 of 2 / RN # 5283973
 Case 2:20-cv-05375-MWF-PJW Document 1-3 Filed 06/17/20 Page 20 of 21 Page ID #:59




Reg. No. 5,283,974         ESCOBAR INC (PUERTO RICO CORPORATION)
                           Metro Office Park, 7 Calle 1 Suite 204
Registered Sep. 12, 2017   Guaynabo, PRX 00968

                           CLASS 9: prerecorded compact discs, prerecorded discs, audio tapes and downloadable
Int. Cl.: 9                videos, data files and ring tones, all of the foregoing featuring musical performances, music
                           videos, music, dramatic and theatrical performances; microphones; downloadable ring tones
Trademark                  featuring music and voice messages; carrying cases specially adapted for portable music
                           players, mobile telephones, personal digital assistants, notebook computers and tablet
Principal Register         computers; sunglasses; decorative magnets, computer carrying cases, carrying cases for
                           portable electronic devices and mobile telephones, protective cases for portable electronic
                           devices and mobile telephones; audio speakers; cell phone battery chargers; cell phone
                           covers; computer game cartridges; computer game discs; computer game software; computer
                           game software and manuals in electronic format sold as a unit; computer game software for
                           use on mobile and cellular phones; computer keyboards; computer mice; computer styli;
                           decorative magnets; downloadable audio-visual files featuring books, music, films, movies,
                           television programs and audio-visual entertainment content in the field of action, animation
                           and adventure via a global computer network and wireless communication devices;
                           downloadable computer game programs; downloadable computer game software via a global
                           computer network and wireless devices; downloadable video game instruction manual;
                           eyewear, namely, sunglasses, eyeglasses and ophthalmic frames and cases; headphones;
                           headsets for use with computers; in-ear headphones; interactive video game programs; pre-
                           recorded media, namely, digital, audio, and video tapes and discs, cds and dvds featuring
                           books, music, films, movies, television programs or other entertainment audio-visual
                           programming in the field of action, animation and adventure

                           FIRST USE 1-1-1980; IN COMMERCE 1-31-1986

                           THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
                           PARTICULAR FONT STYLE, SIZE OR COLOR

                           The name "PABLO ESCOBAR" does not identify a living individual.

                           SER. NO. 87-145,373, FILED 08-20-2016
                           ANNIE MELISSA NOBLE, EXAMINING ATTORNEY
Case 2:20-cv-05375-MWF-PJW Document 1-3 Filed 06/17/20 Page 21 of 21 Page ID #:60



        REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION
     WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
            DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

   Requirements in the First Ten Years*
   What and When to File:

        First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the 5th and 6th
        years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is accepted, the
        registration will continue in force for the remainder of the ten-year period, calculated from the registration
        date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

        Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
        for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.


   Requirements in Successive Ten-Year Periods*
   What and When to File:

        You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal
        between every 9th and 10th-year period, calculated from the registration date.*


   Grace Period Filings*

   The above documents will be accepted as timely if filed within six months after the deadlines listed above with
   the payment of an additional fee.

   *ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
   extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
   (or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office (USPTO).
   The time periods for filing are based on the U.S. registration date (not the international registration date). The
   deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
   nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international registrations
   do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
   international registration at the International Bureau of the World Intellectual Property Organization, under
   Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
   date of the international registration. See 15 U.S.C. §1141j. For more information and renewal forms for the
   international registration, see http://www.wipo.int/madrid/en/.

   NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
   USPTO website for further information. With the exception of renewal applications for registered
   extensions of protection, you can file the registration maintenance documents referenced above online at h
   ttp://www.uspto.gov.

   NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
   owners/holders who authorize e-mail communication and maintain a current e-mail address with the
   USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
   Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
   available at http://www.uspto.gov.




                                             Page: 2 of 2 / RN # 5283974
